Case 18-10644-TPA   Doc 48   Filed 03/13/20 Entered 03/13/20 15:47:52   Desc
                                                                        FILEDMain
                             Document     Page 1 of 3                   3/13/20 3:29 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - WDPA
Case 18-10644-TPA   Doc 48   Filed 03/13/20 Entered 03/13/20 15:47:52   Desc Main
                             Document     Page 2 of 3
Case 18-10644-TPA   Doc 48   Filed 03/13/20 Entered 03/13/20 15:47:52   Desc Main
                             Document     Page 3 of 3
